UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2009 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act)YesoNo x Commission File Number 000-50560 UPSNAP, INC. (Exact name of Registrant as specified in its charter) Nevada 20-0118697 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Duratech Group Inc. 2920 9th Avenue North Lethbridge, Alberta, Canada T1H 5E4 (Address of principal executive offices) (403) 320-1778 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated FileroAccelerated FileroNon-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNo x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: July 31, 2009,78,379,167shares. UPSNAP, INC. Form 10-Q for the period ended July 31, 2009 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Consolidated Balance Sheets as ofJuly 31, 2009 (Unaudited) and January 31, 2009 (Audited) 3 Consolidated Statement of Operations for the three-months ended July 31, 2009 and 2008 (Unaudited) 4 Consolidated Statement of Operations for the six-months ended July 31, 2009 and 2008 (Unaudited) 5 Notes to Financial Statements 6-17 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4 (A) - CONTROLS AND PROCEDURES 21 ITEM 4 (A)T – INTERNAL CONTROL OVER FINANCIAL REPORTING 22 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 22 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 23 ITEM 5 - OTHER INFORMATION 23 ITEM 6 - EXHIBITS 24 SIGNATURES 25 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Balance Sheet As of As of July 31, 2009 January 31, 2009 ASSETS CURRENT ASSETS Cash and Cash Equivalents $ - $ - Accounts Receivable Other Receivables (Deposits/Holdback) Inventory TOTAL CURRENT ASSETS OTHER ASSETS PROPERTY, PLANT, AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) LIABILITIES CURRENT LIABILITIES: Bank Overdraft $ $ Notes Payable, current Shareholder Notes Payable, current Accounts Payable and Accrued Liabilities Customer Deposits TOTAL LIABILITIES STOCKHOLDERS' EQUITY/(DEFICIT) Common Stock ($.001 par value, 97,500,000 authorized; 78,379,167 issued and outstanding) Paid in Capital Retained Earnings/(Accumulated Deficit) ) ) TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations For the three months ended July 31, SALES AND COST OF SALES Sales $ $ Cost of Sales Gross Profit EXPENSES Selling, general and administrative Payroll Expense Bad Debt Expense - - Depreciation - TOTAL EXPENSES Net Income/(Loss) from Operations ) ) OTHER INCOME/(EXPENSE) Other Income Interest Expense ) ) Interest Income - - NET OTHER INCOME/(EXPENSE) ) ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS ) ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) ) COMPREHENSIVE INCOME (LOSS) ) ) The accompanying notes are an integral part of these financial statements. 4 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations For the six months ended July 31, SALES AND COST OF SALES Sales $ $ Cost of Sales Gross Profit EXPENSES Selling, general and administrative Payroll Expense Bad Debt Expense - - Depreciation - TOTAL EXPENSES Net Income/(Loss) from Operations ) ) OTHER INCOME/(EXPENSE) Other Income Interest Expense ) ) Interest Income - - NET OTHER INCOME/(EXPENSE) ) ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS ) ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) ) COMPREHENSIVE INCOME (LOSS) ) ) The accompanying notes are an integral part of these financial statements. 5 Table of Contents UPSNAP, INC.F/K/A Duratech Group Inc.
